 



Exhibit 10.2



 



VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement, dated as of March 16, 2020 (this
“Agreement”), among Alligator Zebra Holdings, Inc., a Delaware corporation
(“Parent”), and the stockholders of Zyla Life Sciences, a Delaware corporation
(the “Company”) listed on Schedule A hereto (each, a “Stockholder” and,
collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, concurrently herewith, Parent, Zebra Merger Sub, Inc., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Sub”), Assertio
Therapeutics, Inc., a Delaware corporation (“Assertio”), and the Company are
entering into an Agreement and Plan of Merger (the “Merger Agreement”;
capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will merge with and into the
Company, with the Company continuing as the surviving corporation in the merger
and as a wholly-owned subsidiary of Parent (the “Merger”);

 

WHEREAS, each Stockholder is the record or “beneficial owner” (within the
meaning of Rule 13d-3 under the Exchange Act) of shares of common stock, par
value $0.001 per share, of the Company (“Shares”) as set forth on Schedule A
hereto (with respect to each Stockholder, the “Owned Shares”; the Owned Shares
and any additional Shares or other voting securities of the Company of which
such Stockholder acquires record or beneficial ownership after the date hereof,
including, without limitation, by purchase, as a result of a stock dividend,
stock split, recapitalization, combination, reclassification, exchange or change
of such shares, or upon exercise or conversion of any securities, such
Stockholder’s “Covered Shares”);

 

WHEREAS, as a condition and material inducement to Parent, Assertio, and Merger
Sub’s willingness to enter into the Merger Agreement and to proceed with the
transactions contemplated thereby, including the Merger, Parent and the
Stockholders are entering into this Agreement; and

 

WHEREAS, the Stockholders acknowledge that Parent, Assertio, and Merger Sub are
entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of the Stockholders set forth in this
Agreement and would not enter into the Merger Agreement if any Stockholder did
not enter into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholders hereby agree as follows:

 

1.             Agreement to Vote. Prior to the Termination Date (as defined
herein), each Stockholder irrevocably and unconditionally agrees that it shall
at any meeting of the stockholders of the Company (whether annual or special and
whether or not an adjourned or postponed meeting) called to vote upon the Merger
or any Acquisition Proposal (a “Stockholder Meeting”), however called, or in
connection with any written consent of stockholders of the Company:

 



 

 

 

(a)            when a Stockholder Meeting is held, appear at such meeting or
otherwise cause the Covered Shares to be counted as present thereat for the
purpose of establishing a quorum, and respond to each request by the Company for
written consent, if any, and

 

(b)           subject to Section 4 below, vote, or cause to be voted at such
meeting (or validly execute and return and cause such consent to be granted with
respect to), all Covered Shares:

 

(i)             in favor of the Merger, the adoption of the Merger Agreement and
any other matters necessary for consummation of the Merger and the other
transactions contemplated in the Merger Agreement, and

 

(ii)           against:

 

(A)             any Acquisition Proposal; and

 

(B)              any other action that would reasonably be expected to impede,
interfere with, delay, postpone or adversely affect the Merger or any of the
transactions contemplated by the Merger Agreement or this Agreement.

 

2.             Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)            Subject to Section 2(b) and Section 4 below, each Stockholder
hereby grants to, and appoints, Parent, the executive officers of Parent, and
any other designee of Parent, each of them individually, such Stockholder’s
irrevocable (until the Termination Date) proxy and attorney-in-fact (with full
power of substitution) to vote the Covered Shares as indicated in Section 1.
Each Stockholder intends this proxy to be irrevocable (until the Termination
Date) and coupled with an interest and will take such further action or execute
such other instruments as may be necessary to effectuate the intent of this
proxy and hereby revokes any proxy previously granted by such Stockholder with
respect to the Covered Shares (the Stockholder representing to the Parent that
any such proxy is not irrevocable).

 

(b)           The proxy granted in this Section 2 shall automatically expire and
terminate upon the termination of this Agreement.

 

3.             No Inconsistent Agreements. Each Stockholder hereby represents,
covenants and agrees that, except as contemplated by this Agreement, such
Stockholder: (a) has not entered into, and shall not enter into at any time
prior to the Termination Date, any tender, voting or other similar agreement or
arrangement, or voting trust with respect to any Covered Shares and (b) has not
granted, and shall not grant at any time prior to the Termination Date, a proxy
or power of attorney with respect to any Covered Shares, in either case, which
is inconsistent with such Stockholder’s obligations pursuant to this Agreement.

 

4.              Partial Release of Covered Shares. Notwithstanding anything in
this Agreement to the contrary and subject to Section 5, in the event of a
Company Adverse Recommendation Change in accordance with, and as permitted by,
Section 6.2 of the Merger Agreement, the obligation of the Stockholders to vote
the Covered Shares in the manner pursuant to Section 1(b) and to grant a proxy
to vote the Covered Shares pursuant to Section 2 in a manner consistent with
Section 1(b) shall not apply to the portion of the Covered Shares that are
Excess Shares (such Excess Shares that are so released from such provisions, the
“Released Shares”). “Excess Shares” means an aggregate number of Covered Shares
held by the Stockholders that is in excess of thirty-five percent (35%) of the
total number of Shares issued and outstanding as of any applicable record date
for a Stockholder Meeting.

 



2

 

 

5.             Termination. This Agreement and all obligations on the part of
the Stockholders hereunder shall terminate upon the earliest of: (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms, (c) the entry without the prior written consent of the Stockholders
into any amendment or modification to the Merger Agreement or any waiver of any
of Parent’s obligations under the Merger Agreement, in each case, that results
in (i) a decrease in the Merger Consideration or (ii) a change in the form of
Merger Consideration and (d) written notice of termination of this Agreement by
Parent to the Stockholders (such earliest date being referred to herein as the
“Termination Date”); provided, that the provisions set forth in Sections 12 to
26 shall survive the termination of this Agreement; provided further, that any
liability incurred by any party hereto as a result of a breach of a term or
condition of this Agreement prior to such termination shall survive the
termination of this Agreement.

 

6.             Representations and Warranties of Stockholders. Each Stockholder,
as to itself (severally and not jointly), hereby represents and warrants to
Parent as follows:

 

(a)           Such Stockholder is the record or beneficial owner of, and has
good and valid title to, the Covered Shares, free and clear of Liens other than
as created by this Agreement. Such Stockholder has sole voting power, sole power
of disposition, sole power to demand appraisal rights and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of such Covered Shares, with no limitations, qualifications or restrictions on
such rights, subject to applicable federal securities laws and the terms of this
Agreement. As of the date hereof, other than the Owned Shares and, with respect
to any Stockholder, as set forth on Schedule A, such Stockholder does not own
beneficially or of record any (i) shares of capital stock or voting securities
of the Company, (ii) securities of the Company convertible into or exchangeable
for shares of capital stock or voting securities of the Company or (iii) options
or other rights to acquire from the Company any capital stock, voting securities
or securities convertible into or exchangeable for capital stock or voting
securities of the Company. The Covered Shares are not subject to any voting
trust agreement or other Contract to which such Stockholder is a party
restricting or otherwise relating to the voting or Transfer (as defined below)
of the Covered Shares. Such Stockholder has not appointed or granted any proxy
or power of attorney that is still in effect with respect to any Covered Shares,
except as contemplated by this Agreement.

 

(b)           Each such Stockholder which is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; each such Stockholder who is
a natural person has full legal power and capacity to execute and deliver this
Agreement and to perform such Stockholder’s obligations hereunder. The
execution, delivery and performance of this Agreement by each such Stockholder
which is an entity, the performance by such Stockholder of its obligations
hereunder and the consummation by such Stockholder of the transactions
contemplated hereby have been duly and validly authorized by such Stockholder
and no other actions or proceedings on the part of such Stockholder are
necessary to authorize the execution and delivery by such Stockholder of this
Agreement, the performance by such Stockholder of its obligations hereunder or
the consummation by such Stockholder of the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by Parent,
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law). If such Stockholder is married, and any of the Covered Shares of
such Stockholder constitute community property or otherwise need spousal or
other approval for this Agreement to be legal, valid and binding, this Agreement
has been duly and validly executed and delivered by such Stockholder’s spouse
and, assuming due authorization, execution and delivery by Parent, constitutes a
legal, valid and binding obligation of such Stockholder’s spouse, enforceable
against such Stockholder’s spouse in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 



3

 

 

(c)            Except for the applicable requirements of the Exchange Act,
(i) no filing with, and no permit, authorization, consent or approval of, any
Governmental Authority is necessary on the part of such Stockholder for the
execution, delivery and performance of this Agreement by such Stockholder or the
consummation by such Stockholder of the transactions contemplated hereby and
(ii) neither the execution, delivery or performance of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby nor compliance by such Stockholder with any of the
provisions hereof shall (A) conflict with or violate, any provision of the
organizational documents of any such Stockholder which is an entity, (B) result
in any breach or violation of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on such property or asset of such Stockholder
pursuant to, any Contract to which such Stockholder is a party or by which such
Stockholder or any property or asset of such Stockholder is bound or affected or
(C) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Stockholder or any of such Stockholder’s properties or assets
except, in the case of clause (B) or (C), for breaches, violations or defaults
that would not, individually or in the aggregate, materially impair the ability
of such Stockholder to perform its obligations hereunder.

 

(d)           There is no action, suit, investigation, complaint or other
proceeding pending against any such Stockholder or, to the knowledge of such
Stockholder, any other Person or, to the knowledge of such Stockholder,
threatened against any Stockholder or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by Parent
of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

 

(e)            Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of such Stockholder contained herein.

 

7.             Certain Covenants of Stockholder. Each Stockholder, for itself
(severally and not jointly), hereby covenants and agrees as follows:

 

(a)            Prior to the Termination Date, and except as contemplated hereby,
such Stockholder shall not (i) tender into any tender or exchange offer,
(ii) sell (constructively or otherwise), transfer, pledge, hypothecate, grant,
encumber, assign or otherwise dispose of (collectively “Transfer”), or enter
into any contract, option, agreement or other arrangement or understanding with
respect to the Transfer of any of the Covered Shares or beneficial ownership or
voting power thereof or therein (including by operation of law), (iii) grant any
proxies or powers of attorney, deposit any Covered Shares into a voting trust or
enter into a voting agreement with respect to any Covered Shares or
(iv) knowingly take any action that would have the effect of preventing or
disabling such Stockholder from performing its obligations under this Agreement.
Any Transfer in violation of this provision shall be void.

 



4

 

 

(b)           Notwithstanding anything to the contrary in this Agreement, the
Stockholder may Transfer any or all of the Covered Shares, in accordance with
applicable Law: (i) if Stockholder is an individual (A) to any member of
Stockholder’s immediate family, or to a trust for the benefit of Stockholder or
any member of Stockholder’s immediate family, or (B) upon the death of
Stockholder, to any member of Stockholder’s immediate family, or to a trust for
the benefit of any member of Stockholder’s immediate family; or (ii) if
Stockholder is not an individual, to one or more partners or members of
Stockholder or to an affiliated entity under common control with Stockholder;
provided, however, that a Transfer referred to in this sentence shall be
permitted only if, (X) as a precondition to such Transfer, the transferee agrees
in a written document, reasonably satisfactory in form and substance to Parent,
to be bound by all of the terms of this Agreement, and (Y) such Transfer is
effected no later than three Business Days prior to the record date for any
Stockholder Meeting (or any adjournment or postponement thereof) and does not
delay, hinder or impede (1) the timely voting of the Covered Shares in
accordance with Section 1 or (2) the consummation of the Merger.

 

(c)            Prior to the Termination Date, in the event that a Stockholder
acquires record or beneficial ownership of, or the power to vote or direct the
voting of, any additional Shares or other voting interests with respect to the
Company, such Shares or voting interests shall, without further action of the
parties, be deemed Covered Shares and subject to the provisions of this
Agreement, and the number of Shares held by such Stockholder set forth on
Schedule A hereto will be deemed amended accordingly and such Shares or voting
interests shall automatically become subject to the terms of this Agreement.
Each Stockholder shall promptly notify Parent and the Company of any such event.

 

8.             Stockholder Capacity. This Agreement is being entered into by
each Stockholder solely in its capacity as a stockholder of the Company and not
in such Stockholder’s capacity as a director, officer or employee of the
Company, and nothing in this Agreement shall restrict or limit the ability of
any Stockholder, any of its Affiliates, or any of their respective directors,
officers or employees who is a director or officer of the Company to take any
action or inaction or voting on any matter in his or her capacity as a director
or officer of the Company, including taking any action specifically permitted by
the Merger Agreement.

 



5

 

 

9.             Waiver of Appraisal and Dissenters’ Rights and Actions.
Stockholder hereby:

 

(a)            waives and agrees not to exercise any rights of appraisal or
rights to dissent from the Merger that Stockholder may have, and

 

(b)           agrees (i) not to commence any claim, derivative or otherwise,
against Parent, Merger Sub, the Company or any of their respective successors,
or (ii) not to commence or participate in, and to take all actions necessary to
opt out of, any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, Merger Sub, the Company or any of their respective
successors, in each case of clause (i) and (ii), (A) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
the Merger Agreement, (B) alleging a breach of any fiduciary duty of the Board
of Directors of the Company in connection with the Merger Agreement or the
Transactions contemplated thereby, (C) making any claim with respect to SEC
disclosure (or other disclosure to the Company’s stockholders) in connection
with the negotiation, execution or delivery of this Agreement or the Merger
Agreement or the approval or consummation of the Merger, or (D) making any
aiding and abetting or similar claim against Parent or Merger Sub, or any of
their respective Affiliates or Representatives, in connection with the
foregoing.

 

10.           Disclosure. Each Stockholder hereby authorizes Parent and the
Company to publish and disclose in any announcement or disclosure required by
the SEC and in the Joint Proxy Statement such Stockholder’s identity and
ownership of the Covered Shares and the nature of such Stockholder’s obligations
under this Agreement.

 

11.           Non-Survival of Representations and Warranties. The
representations and warranties of the Stockholders contained herein shall not
survive the termination of this Agreement or the closing of the transactions
contemplated hereby and by the Merger Agreement.

 

12.           Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party and otherwise as expressly set
forth herein.

 

13.           Waiver. No failure or delay of any party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

 



6

 

 

14.            Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or e-mail, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(i)             If to a Stockholder, to the address set forth opposite such
Stockholder’s name on Schedule A hereto.

 

(ii)            If to Parent:

 

Assertio Therapeutics, Inc.

100 South Saunders Rd., Suite 300

Lake Forest, IL 60045
Attention: Legal Department
Facsimile: (510) 744-8001
E-mail: ____________________

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
555 Mission St.

San Francisco, CA 94105
Attention: Ryan A. Murr
Facsimile: (415) 393-8200
E-mail: rmurr@gibsondunn.com

 

15.           Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof.

 

16.           No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

 

17.           Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.

 



7

 

 

18.           Submission to Jurisdiction. Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its Affiliates
shall be brought and determined in the Court of Chancery of the State of
Delaware; provided, that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any such legal action or proceeding may
be brought in any federal court located in the State of Delaware or any other
Delaware state court. Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

19.           Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void; provided, however,
that Parent and Merger Sub may assign, in its sole discretion, any or all of its
rights, interests and obligations under this Agreement to Parent or any of its
Affiliates at any time, in which case all references herein to Parent or Merger
Sub, as applicable, shall be deemed references to such other Affiliate. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

20.           Enforcement. The parties agree that irreparable damage would occur
in the event that the parties hereto do not perform the provisions of this
Agreement in accordance with its terms or otherwise breach such provisions.
Accordingly, prior to the Termination Date, the parties acknowledge and agree
that each party shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the Court of Chancery of the
State of Delaware, provided, that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then in any federal court located in
the State of Delaware or any other Delaware state court, this being in addition
to any other remedy to which such party is entitled at law or in equity. Each of
the parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

 



8

 

 

21.           Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

22.           Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

23.           Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

24.           Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

 

25.           Confidentiality. The Stockholders agree (a) to hold any non-public
information regarding this Agreement and the Merger in strict confidence and
(b) except as required by law or legal process not to divulge any such
non-public information to any third Person.

 

26.           No Presumption Against Drafting Party. Each of the parties to this
Agreement acknowledges that it has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 



9

 

 

IN WITNESS WHEREOF, Parent and the Stockholders have caused to be executed or
executed this Agreement as of the date first written above.

 

  ALLIGATOR ZEBRA HOLDINGS, INC.           Name:   Title:       STOCKHOLDER:    
          Name:   Title:       [Insert additional stockholders]

 

Signature Page to Voting Agreement

 



 

 

 



SCHEDULE A



 

Stockholder Address Owned Shares            

 



Schedule A

1 

 

 